Title: To George Washington from Anne-César, chevalier de La Luzerne, 16 May 1781
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            Monsieur,
                            A Philade le 16. mai 1781.
                        
                        Je prens la Liberté de vous adresser une Lettre pour Mr Destouches relative aux approvisionement de la
                            colonie de S. Domingue. Je vous prie de vouloir bien la lui faire parvenir aussitot qu’il Sera possible. Je suis avec
                            respect, Monsieur, de Votre Excellence le très humble et trés obeissant serviteur
                        
                            le chr de la luzerne
                        
                        
                            Les gazettes ci jointes contiennent quelques nouvelles venues par un batiment recement arrivé
                            d’Europe.
                        

                    